 Case: 4:17-cv-02367-AGF Doc. #: 97 Filed: 11/14/18 Page: 1 of 1 PageID #: 1775



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

A.L.L. CONSTRUCTION, LLC,                     )
                                              )
            Plaintiff,                        )
                                              )
      vs.                                     )          Case No. 4:17-cv-02367-AGF
                                              )
METROPOLITAN ST. LOUIS SEWER                  )
DISTRICT; JAMES FAUL, RUBY                    )
BONNER, RONALD BOBO, MICHAEL                  )
YATES, and JAMES I. SINGER, in their          )
individual capacities as members of the       )
Board of Trustees of the Metropolitan St.     )
Louis Sewer District; and BATES               )
UTILITY CO., INC.,                            )
                                              )
            Defendants.                       )

                                ORDER OF DISMISSAL

       Based on Plaintiff’s filing of a stipulation for dismissal (ECF No. 96) with

prejudice as to the sole remaining defendant in this matter, Metropolitan St. Louis Sewer

District,

       IT IS HEREBY ORDERED that this case is DISMISSED. All claims against all

parties having been resolved, the Clerk of Court shall close this case.

       IT IS FURTHER ORDERED that the pending motion to compel (ECF No. 81)

is denied as moot.




                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE
Dated this 14th day of November, 2018.
